United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-61060
                         Summary Calendar



WILLIE HAMPTON,

                                    Plaintiff-Appellant,

versus

RAYMOND BARKER; FAYE BARKER,

                                    Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 2:04-CV-160
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Willie Hampton has appealed the district court’s judgment

dismissing his civil action for failure to state a claim.

Hampton contends that the district court should have recused

itself.   No abuse of discretion has been shown.   See Andrade v.

Chojnacki, 338 F.3d 448, 454–55 (5th Cir. 2003), cert. denied,

541 U.S. 935, and cert. denied, 124 S. Ct. 1655 (2004).

     Hampton contends that the district court erred in dismissing

his complaint for failure to state a claim without giving him an


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-61060
                                -2-

opportunity to file an amended complaint.    The district court

provided such an opportunity by ordering Hampton to show cause

why the complaint should not be dismissed.

     Long after entry of the judgment, Hampton filed a document

in the district court complaining that he mailed documents

applying for a default judgment against the defendants to the

clerk but that the clerk had failed to file the documents.

Hampton contends that the district court failed to file and

docket these documents and that the district court erred in

failing to enter a default judgment.   Although this issue is not

properly before the court, we note that any error on the part of

the district court in failing to file the documents was harmless.

See FED. R. CIV. P. 61.

     The appeal is DISMISSED AS FRIVOLOUS.    See FED. R. APP. P.

34(a)(2)(A).   Hampton is WARNED that the filing of frivolous

motions and appeals will result in the imposition of a sanction.

Hampton should review any pending motions and appeals to ensure

that they do not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.